DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 03/08/2021.  Claims 1-16 are pending.
Election/Restrictions
Claims 1-16 are allowable. The restriction requirement between Species I. & II., as set forth in the Office action mailed on 01/07/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/07/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural limitations drawn to the cable supporting device, further comprising an engagement portion that engages a first end portion of a coil spring, which is formed in a nut member; an insertion groove is formed on the outer circumferential surface of a tubular portion and on the other side of an external thread in the first direction, a second end portion of the coil spring on a side opposite to the first end portion is inserted into the insertion groove, and the insertion groove at least has an abutting surface that abuts against the second end portion of the coil spring when the nut member screwed with the tubular portion is rotated in a direction away from the stopper, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. 10465742 to Estrada et al. discloses a cable end fitting for securing a cable, U.S. 4339219 to Gilmore discloses a cable support, having a spring for securing the coupling .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        5-Jun-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632